WILLIAM M. JACOBS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Jacobs v. CommissionerDocket No. 10742.United States Board of Tax Appeals11 B.T.A. 496; 1928 BTA LEXIS 3790; April 11, 1928, Promulgated *3790 William M. Jacobs pro se.  Frank S. Easby-Smith, Esq., for the respondent.  SIEFKIN*496  SIEFKIN: This is a proceeding for the redetermination of a deficiency in income tax for the year 1922, in the amount of $178.10, and results from the determination by the respondent that the petitioner was a partner in a partnership known as Crescent Laboratories, operating at Norristown, Pa., and was thus taxable upon undistributed net earnings of that partnership.  The evidence shows, however, that the petitioner contributed money to the partnership under an agreement that it would be incorporated and that his contribution should be for shares of stock in that corporation; that neither the petitioner nor the partners intended that the petitioner should be a partner in the enterprise; that the partners filed certificates with State officials of Pennsylvania under the laws of Pennsylvania showing themselves as partners, and not including the petitioner; that the partners held themselves out to the public as the *497  sole owners of the business; that the petitioner never claimed a partnership interest but, on the contrary, insisted upon and later received his*3791  shares in the corporation when organized, to the exact amount of the contributions made by him for stock to be issued.  There is ample evidence in the record to hold, as we do, that the petitioner was not a partner in Crescent Laboratories, and that the respondent was in error in taxing him upon undistributed net earnings of that partnership during the year 1922.  The petitioner also raises a question as to the year 1923, but we have no jurisdiction since the respondent determined an overassessment in that year.  The proceeding will be dismissed as to the year 1923.  Judgment will be entered for the petitioner for the year 1922.